DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species in the reply is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11, 14, 20, 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13, 15, and 17-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable Bley (20110259484) in view of Kellett (20090090440).
Regarding claims 1-8, Bley (20110259484) discloses an ignition composition that includes initial explosive (meets primary explosive limitation) such as potassium dinitrobenzofuroxanes from 5-40 % (0011), tungsten trioxide oxidizer from 40-70 % (0011), reducing agents such as aluminum fuel from 0-10 % (0014), friction agents from 0-15 % such as calcium silicide (0014), secondary explosives such as PETN from 0-30 % (0015), and sensitizer such as tetrazene from 0-10 % (0013).  The composition includes 0 % of a decoppering agent.  The residue being free of toxic substances is an inherent property to the composition disclosed since it contains the same claimed ingredients.  As to limitations which are considered to be inherent in a reference, note 
Kellett discloses the use of dinitrobenzofuroxan and dititobenzofuroxan salts as an explosive material (para 0007).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use dinitrobenzofuroxan as taught by Kellett in place of or in addition to the potassium dinitrobenzofuroxan of Bley since Kellett suggests that both dinitrobenzonfuroxan or dinitrobenzofuroxan salts can be used.  Bley discloses the use of the salts of dinitrobenzofuroxan so it would be obvious in light of the teachings of Kellet that dinitrobenxofuroxan alone would work as the explosive compound.
Regarding claims 3, Bley discloses an ignition composition that includes initial explosive (meets primary explosive limitation) such as potassium dinitrobenzofuroxanes from 5-40 % (0011).
Regarding claims 4, Bley discloses an ignition composition that includes tungsten trioxide oxidizer from 40-70 % (0011).
Regarding claims 5, Bley discloses an ignition composition that includes reducing agents such as aluminum fuel from 0-10 % (0014), friction agents from 0-15 % such as calcium silicide (0014).
Regarding claims 6, Bley discloses an ignition composition that includes sensitizer such as tetrazene from 0-10 % (0013).  
Regarding claims 7, Bley discloses an ignition composition that includes secondary explosives such as PETN from 0-30 % (0015).

Claims 12, 13, 15-19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable Bley (20110259484) in view of Kellett (20090090440), Knowlton (6298784), and Bley (8409378).
Regarding claims 12, 13, 15-19, 22, and 23, Bley (20110259484) discloses an ignition composition that includes initial explosive (meets primary explosive limitation) such as potassium dinitrobenzofuroxanes from 5-40 % (0011), tungsten trioxide oxidizer from 40-70 % (0011), reducing agents such as aluminum fuel from 0-10 % (0014), friction agents from 0-15 % such as calcium silicide (0014), secondary explosives such as PETN from 0-30 % (0015), and sensitizer such as tetrazene from 0-10 % (0013).  The composition includes 0 % of a decoppering agent.  The residue being free of toxic substances is an inherent property to the composition disclosed since it contains the same claimed ingredients.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.  Bley does not disclose dinitrobenzofuroxan, mixture of powdered fuels, graphite, and glass powder.
Kellett discloses the use of dinitrobenzofuroxan and dinitrobenzofuroxan salts as an explosive material (para 0007).
Knowlton discloses an ignition composition that can include mixture of powdered fuel materials such as aluminum and bismuth (col. 3, lines 65-67 and col. 4, lines 1-5).

It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use dinitrobenzofuroxan as taught by Kellett in place of or in addition to the potassium dinitrobenzofuroxan of Bley since Kellett suggests that either dinitrobenzofuroxan or dinitrobenzofuroxan salts can be used.  Bley discloses the use of the salts of dinitrobenzofuroxan so it would be obvious in light of the teachings of Kellett that dinitrobenzofuroxan alone would work as the explosive compound.  It is also obvious use a combination of metal fuels such as bismuth and aluminum with the ignition composition as taught by Bley since Knowlton discloses that mixtures of these metal fuels can be used as an ignition composition and since Bley discloses the use of metal fuels.  It would have been obvious to use a combination of fuels such as graphite and aluminum with the ignition composition as taught by Bley (‘378) since Bley (‘378) discloses that mixtures of these fuels can be used as an ignition composition and since Bley (‘484) discloses the use of metal and carbon fuels.  It is also obvious vary the parameters such as amounts to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even 
Regarding claim 13, Bley discloses an ignition composition that includes initial explosive (meets primary explosive limitation) such as potassium dinitrobenzofuroxanes from 5-40 % (0011).
Regarding claim 15, Bley discloses an ignition composition that includes reducing agents such as aluminum fuel from 0-10 % (0014), friction agents from 0-15 % such as calcium silicide (0014).
Regarding claim 16, Bley discloses an ignition composition that includes sensitizer such as tetrazene from 0-10 % (0013).  
Regarding claim 17, Bley discloses an ignition composition that includes secondary explosives such as PETN from 0-30 % (0015).
Regarding claim 18, Bley discloses an ignition composition that includes friction agents from 0-15 % such as calcium silicide (0014).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable as applied above and further in view of Knowlton (6298784).
Knowlton discloses an ignition composition that can include mixture of powdered fuel materials such as aluminum and bismuth (col. 3, lines 65-67 and col. 4, lines 1-5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use a combination of metal fuels such as bismuth and aluminum with the ignition composition as taught by Bley since Knowlton discloses that mixtures of these metal fuels can be used as an ignition composition and since Bley discloses the use of metal fuels.  It is also obvious vary the parameters such as 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable as applied above and further in view of Bley (8409378).
Bley (8409378) discloses an ignition composition that includes graphite as a reducing agent in a mixture with aluminum from 0-20 % (col. 3, lines 45-55) and a friction agent such as glass powder from 10-40 % (col. 3, lines 28-35).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use a combination of fuels such as graphite and aluminum with the ignition composition as taught by Bley (‘378) since Bley (‘378) discloses that mixtures of these fuels can be used as an ignition composition and since Bley (‘484) discloses the use of metal and carbon fuels.  It is also obvious vary the parameters such as amounts to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying 
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AILEEN B FELTON/Primary Examiner, Art Unit 1734